Citation Nr: 1450561	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial compensable rating for chest pain not otherwise specified.

3.  Entitlement to an initial disability rating in excess of 0 percent for asthma prior to February 25, 2014, and in excess of 10 percent since that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2008 to July 2008 and May 2009 to June 2010.  He also had additional periods of Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Lincoln, Nebraska RO has current jurisdiction over the appeal.  In September 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The issues of increased rating for chest pain and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the September 2014 Board hearing, the Veteran (via his representative) withdrew his appeal seeking service connection for hearing loss; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim of service connection for hearing loss; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues on appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, on the record at the hearing before the undersigned the Veteran, via his representative, withdrew his appeal seeking service connection for hearing loss.  Hence, there remain no allegations of error of fact or law in this matter for appellate consideration, and the Board does not have further jurisdiction to review an appeal in the matter.


ORDER

The appeal seeking service connection for hearing loss is dismissed.


REMAND

During his September 2014 videoconference hearing, the Veteran testified that he continues to experience chest pain and described the pain as affecting the chest muscles and surrounding tissue.  He was last afforded a VA examination in connection with his complaints of chest pain in November 2010 (he underwent VA respiratory examination in February 2014).  In light of the length of the intervening period since the November 2010 examination and the allegation of continued chest pain, a contemporaneous examination addressing the nature and etiology of his chest pain is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A July 2011 VA treatment record notes that the Veteran has complained of panic attacks once every week or two with symptoms including shortness of breath and chest pain.  Further, a December 2011 addendum opinion states that his "claimed chest pain represents symptoms associated with his service-connected anxiety disorder."  Service connection is in effect, and separate ratings are assigned, for chest pain (rated as a muscle injury), asthma and posttraumatic stress disorder (PTSD) with anxiety.  It is unclear which of these disabilities is the underlying cause of the Veteran's chest pain.  As the medical evidence is not clear, another VA examination is indicated.

During the Veteran's videoconference hearing, his representative argued that extraschedular consideration of a higher evaluation as to his chest pain is warranted.  As such, the AOJ should determine whether a referral for the increased rating claim to the Director of Compensation and Pension Service for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  If so, the AOJ should take action and refer the claim for an extraschedular evaluation.

The Veteran has indicated that he receives ongoing VA treatment for his service-connected disabilities.  Updated records of such treatment may contain pertinent information, are constructively of record, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA records not currently of record.  

2.  After the above-sought development is completed, the AOJ should arrange for an appropriate VA examination to determine the current nature and severity of the service-connected chest pain and asthma.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

With regard to the muscle complaints related to the Veteran's chest pain, the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.

With regard to asthma, the examiner must provide a thorough description of the Veteran's service-connected respiratory disorder and render objective clinical findings concerning the severity of the disability.

The examiner must indicate whether the Veteran's reports of chest pain are symptoms of a muscle disability (the record shows a history of costochondritis), asthma, or PTSD with anxiety.  The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

3.  After the development sought above is completed, the RO should review the record and readjudicate the claims for increase, to include a finding as to whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is indicated as to the chest pain claim (if so, the referral should be made).  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


